DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments filed 08/31/2022 have been entered.  Claims 1-19 and 23 remain pending.
Bellavance et al., U.S. Patent Publication 2016/0208575, hereinafter referred to as Bellavance
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 11, Applicant argues that Bellavance does not disclose the high and low pressure port assemblies as part of the teaching for using multiple different rupture pressures across different ports.  Examiner disagrees with such a characterization, noting that the claims do not provide any substantive structure to define the limits of what an individual port sub would contain such that a system which includes multiple subs may be seen as one port sub assembly having more than one ported sub section.  In such a context, the use of different rupture pressures for each section would read on the recited limitations.  If a more specific recitation of the structural features of the sub were recited to overcome such a feature, it would likely be sufficient to overcome the above interpretation.  Examiner agrees that the structures in Bellavance are different from what is presented in the instant specification, however, disagrees that such a structure is necessarily required by the claims as presented.  To require the claims be interpreted as such would require improperly importing limitations from the specification into the claims in contradiction of instant paragraph 0039.
Regarding Claim 15, Examiner notes that a new interpretation is being applied as detailed below, however, would like to address specific arguments in the interest of compact prosecution.  Applicant argues that Bellavance does not disclose the recited structure for the recess formed in the dissolvable barrier structure.  Examiner agrees that a dissolvable barrier having a recess in the same manner disclosed in the instant specification is not taught by Bellavance, however, the claim does not require the same level of detail such that the dissolvable barrier with a seat portion (details below) would constitute a recessed portion which the dissolvable element seats against.  It is noted that a recitation more in keeping with the instant specification would likely overcome such an interpretation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellavance et al., U.S. Patent Publication 2016/0208575, hereinafter referred to as Bellavance.
Regarding Claim 1, Bellavance discloses a port sub comprising:
A wall having defined therein a standard flow port and a control flow port (as seen in Figures 1 and 4, a number of ported sections and ports exist across elements 120; Paragraph 0040);
A low pressure port assembly disposed in the standard port and a high pressure port assembly disposed in the control flow port, wherein the low pressure and high pressure port assemblies each comprise:
An inner layer having respective first and second rupture pressures (burst disks 430/530; Paragraphs 0040, 0047);
An outer layer configured to rupture immediately after the rupture of its respective inner layer, at least a portion of the outer layer being spaced apart from the inner layer to define a chamber therebetween (as can be seen in Figure 4, dissolvable barrier 400 and cap 410 act as the outer layer, defining a chamber spaced from disk 430; Paragraph 0040);
Wherein the high and low pressure port assemblies have an intact position (as seen in Figure 4) and an open position, wherein the inner layer and outer layer are intact in the intact position (Paragraph 0040), an interim position wherein the inner layer is ruptured and the outer layer is intact (in so far as once the rupture disk is broken, there exists a transitional phase causing the rupture of the outer layer), and an open position wherein both the inner layer and the outer layer are ruptured (once the rupture disk is opened, the second barrier is dissolved and removed; Paragraphs 0040, 0050).
Examiner notes that Bellavance expressly discloses that when using multiple ported sections, each may include a different opening pressure, and as such when comparing two or more such sections, there is necessarily a high pressure and a low pressure port and assembly (Paragraph 0037).
Regarding Claim 2, Bellavance further discloses that when the low pressure port assembly is in the intact position and the interim position, fluid flow through the standard port is restricted (in so far as before the outer layer is broken, there is still fluid restriction; Paragraphs 0040, 0050, 0052), and when the low pressure valve is in the open position, fluid flow through the standard port is permitted (Paragraphs 0050-0057).
Regarding Claim 3, Bellavance further discloses that when the high pressure valve is in the intact position, fluid flow through the control flow port is restricted (by the presence of both elements 400/430), and when the high pressure port is in the open position, fluid flow through the control port is permitted (Paragraphs 0050-0057).
Regarding Claims 4 and 5, Bellavance further discloses that the high pressure outer layer has a third rupture pressure which is less than the first and second rupture pressures (in so far as the outer layer is ruptured by exposure to fluids already in the wellbore, the operating pressure is essentially the standard wellbore pressure (Paragraph 0017).
Regarding Claim 7, Bellavance further discloses that the first rupture pressure is a test pressure of a downhole tubing in a wellbore (Examiner notes that in the absence of what structure or functional limitation this would impart, the action of breaking the rupture disk during operations appears to be indistinguishable from any kind of test pressure).
Regarding Claim 8, Bellavance further discloses that the low pressure outer layer may take the form of a dissolvable barrier (Paragraph 0017).
Regarding Claim 9, Bellavance further discloses that the low pressure inner layer is a burst dick (Paragraph 0040).
Regarding Claim 10, Bellavance further discloses that the high pressure inner layer is a burst disk (Paragraph 0040) and the outer layer may be a dissolvable barrier (Paragraphs 0017, 0040, 0044).
Regarding Claim 11, Bellavance discloses a method for selectively opening a plurality of flow ports in one port sub assembly, the plurality of flow ports comprising a standard flow port and a control flow port, the standard flow port having a low pressure port assembly disposed therein (including port control elements 400/430), the control flow port having a high pressure port assembly disposed therein (with its own port control elements 400/430), the low pressure and high pressure assemblies being intact to block fluid flow through the standard and control flow ports (before pressure is applied to break burst disks 430, the ports are blocked to fluid flow, Paragraphs 0040-0044), the method comprising:
Increasing a pressure inside the port sub to a first pressure to partially rupture the low pressure port assembly (in so far as a first pressure may be applied to break a first rupture disc 430), leaving a remainder of the low pressure port assembly to continue to block the control flow port (by using another blocking element 430; Paragraph 0040-0044);
Increasing the pressure inside the port sub to a second pressure, the second pressure being greater than the first pressure to break through the high pressure assembly to unblock the control flow port (in so far as Bellavance discloses that when using multiple ported sections, different pressures can be used to actuate each port; Paragraph 0037); and
Introducing a fluid into the port sub to dissolve the remainder of the low pressure port assembly to unblock the standard flow port (Paragraphs 0017, 0040, 0052).
Regarding Claim 12, Bellavance further discloses that prior to increasing the pressure inside the port sub to the first pressure, connecting the port sub to a downhole tubing and running the downhole tubing into a wellbore (as seen in Figure 1, the ported sections 120 are connected as part of a string).
Regarding Claim 13, Bellavance further discloses that connecting the port sub comprises connecting the port sub to a distal end of the downhole tubing string and wherein running the tubing into the wellbore comprises running the subbing into the wellbore until the port sub is adjacent a tow of the wellbore (as seen in Figure 1, the ported section 120 are adjacent the toe of the well).
Regarding Claim 14, Bellavance further discloses that increasing the pressure comprises introducing a fluid into the port sub via an inner bore of the downhole tubing string (Paragraphs 0040-0044).
Regarding Claim 15, Bellavance discloses a port assembly for use in a flow port defined in a wall of a port sub, the port assembly comprising:
A burst disk (430/530) for placement in the flow port to abut against an outward facing shoulder in the wall (as seen in Figure 4; Paragraph 0040);
A dissolvable barrier for placement in the flow port (400/500 with connecting holding ring), the dissolvable barrier having an inner surface with a recessed potion and a non-recessed portion (as seen in Figures 4 and 5, each embodiment of the dissolvable barrier includes a main bore portion and a recessed portion); and
A retainer member configured to directly connecting the wall for securing the burst disk and the dissolvable barrier to the flow port (as seen in Figures 4/5, the inserts 405/505 hold the assembly together);
Wherein when the port assembly is installed in the flow port, the non-recessed portion is in direct contact with the burst disc and the recessed portion is spaced apart from the burst disk (using Figure 4 as an example, the ring element extends from direct contact with the burst disc and the curved surface of the ball is recessed at the opposite end), and wherein when the burst disk and dissolvable barrier are intact, fluid flow through the port is restricted, and when the burst disk and dissolvable barrier are removed, fluid flow is permitted (Paragraphs 0040, 0050).
Regarding Claim 16, Bellavance further that the retainer member has defined therein an inner bore configured to receive at least a portion of the dissolvable barrier (as seen in Figure 4/5).
Regarding Claim 17, Bellavance further discloses that the retainer member has defined therein an inward facing shoulder for restricting movement of the dissolvable barrier when the port assembly is installed in the flow port (as seen in Figure 4, the ball forms a seal against an outer portion of the insert body).
Regarding Claim 19, Bellavance further discloses dissolvable barrier has one or more thinner areas (as seen in Figure 4, the ball shaped barrier has a changing thickness).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bellavance (2016/0208575).
Regarding Claim 6, Bellavance discloses the limitations presented in claim 1 as previously discussed.  Additionally, Bellavance discloses the rupture disc having a variable breaking point, wherein the dissolving of the secondary plug may occur at substantially hydrostatic pressures, and further specifies that the break pressure may run a wide range from 200 to 9000 psi (Paragraph 0020, although pressures in excess of 9000 psi are also contemplated).  Examiner notes that in such a condition it would be obvious for hydrostatic pressures to be approximately 1% when compared to rupture pressures in excess of 9 ksi as such a condition merely constitutes selection of specific value for the hydrostatic pressure from a known range compared to a known range of rupture disc breaking strengths.  Such a determination merely constitutes selecting from a finite number of recognized, identified, predictable solutions with a reasonable expectation of success (MPEP 2143, Subsection I, E).  Examiner notes that given such a wide range of potential wellbore depths, hydrostatic pressures, and rupture pressures, such a determination is likewise based on a largely arbitrary user determined selection of a variable based on known techniques to yield a predictable result.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bellavance (2016/0208575) in view of Peterson et al., U.S. Patent Publication 2015/0240587, hereinafter referred to as Peterson.
Regarding Claim 18, Bellavance discloses the limitations presented in claim 15 as previously discussed.  While Bellavance discloses the retainer insert which is held in the port of the tubular, it does not specify the manner in which it is connected.
Additionally, Peterson teaches the use of downhole tubular port closure elements which may be fixed into place in tubular sidewalls using threaded connections (as seen in Figures 1A/B, Paragraph 0022).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the generic connection mechanism of Bellavance to be substituted for the threaded connection as taught by Peterson.  Doing so merely constitutes a substitution of one known mechanism for holding port barrier elements in place for another to produce an expected result of affixing the inserts (MPEP 2143, Subsection I, B).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676